Exhibit 10.34
NOBLE CORPORATION
PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
THIS AGREEMENT, made as of the                      day of                     ,
by and between NOBLE CORPORATION, a Cayman Islands exempted company limited by
shares (the “Company”), and «First_Name» «MI» «Last_Name» (“Employee”);
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Company’s 1991 Stock
Option and Restricted Stock Plan, as amended (the “Plan”), has determined that
it is desirable to award shares of performance-vested restricted stock to
Employee under the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the shares of
performance-vested restricted stock so awarded shall be subject to the
restrictions, terms and conditions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Performance-Vested Restricted Stock Award. On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, the
Company hereby makes to Employee a performance-vested restricted stock award
(the “Award”) of an aggregate of «PVRS» ordinary shares (the “Restricted
Shares”), par value U.S. $0.10 per share (“Ordinary Shares”), of the Company.
The Award is made effective as of the date hereof (the “Effective Date”). The
Restricted Shares shall be issued to Employee, subject to forfeiture as herein
provided, without the payment of any cash consideration by Employee. A
certificate representing the Restricted Shares shall be issued in the name of
Employee as of the Effective Date and delivered to Employee on the Effective
Date or as soon thereafter as practicable. Employee shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Employee, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by the Company duly endorsed in blank, with the Company
pursuant to an escrow agreement substantially in the form of Exhibit A hereto
(the “Escrow Agreement”). The Restricted Shares shall be delivered to the
Employee upon vesting or assigned and transferred to and reacquired and canceled
by the Company upon forfeiture, as hereinafter set forth, and in accordance with
the terms and conditions of the Escrow Agreement. Unless and until the
Restricted Shares are delivered to Employee upon vesting, the Restricted Shares
shall not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of by Employee in any manner.

 

 



--------------------------------------------------------------------------------



 



2. Vesting/Forfeiture.
(a) Except as set forth in Section 3 of this Agreement, (i) the Award shall not
be fully vested immediately but shall be subject to forfeiture in accordance
with the restricted period and performance measurement determined by the
Committee and set forth on Schedule I hereto and (ii) the termination of the
forfeiture provisions applicable to the Restricted Shares shall be conditioned
upon the continuous employment of Employee by the Company or an Affiliate from
the date of this Agreement to the applicable date of vesting.
(b) Upon and to the extent of the achievement of the performance measurement
hereunder with respect to the Restricted Shares, as determined by the Committee,
the shares with respect to which such performance measurement has been achieved
shall vest in Employee in accordance with Schedule I hereto, and Employee shall
be entitled to have delivered to him a new certificate, without the legend
referenced in Section 9 of this Agreement, for the number of such vested
Ordinary Shares.
(c) If the employment of Employee by the Company or an Affiliate terminates at
any time prior to determination of vesting/forfeiture except on account of
(i) death, Disability or Retirement of Employee or (ii) a Change in Control (as
defined in Section 3(c)) of the Company, then, subject to Section 3(b), the
Restricted Shares shall be forfeited and automatically transferred to and
reacquired and canceled by the Company. Transfer of employment without
interruption of service between or among the Company and any of its Affiliates
shall not be considered a termination of employment.
3. Acceleration of Vesting and Termination of Forfeiture Provisions.
(a) The vesting of this Award and the termination of the forfeiture provisions
hereof are subject to acceleration upon the occurrence of (i) the death,
Disability or Retirement of Employee or (ii) a Change in Control of the Company
(whether with or without termination of employment of Employee by the Company or
an Affiliate). Upon the occurrence of any of the events specified in (i) of this
subsection (a),

  (A)  
the Restricted Shares comprising the Award shall be prorated based on the number
of months of actual service by Employee during the three years in the period
ended December 31, 20  _____, and
    (B)  
the determination of vesting shall be made in accordance with Section 2(b) of
this Agreement.

Upon the occurrence of the event specified in (ii) of this subsection (a),

  (A)  
a number of shares equal to 66.7 percent of the Restricted Shares (which equates
to the target for this Award) shall immediately become vested and no longer be
subject to any forfeiture provisions of this Agreement,
    (B)  
Employee shall be entitled to have delivered to him a new certificate, without
the legend referenced in Section 9 of this Agreement, for such number of vested
Ordinary Shares, and
    (C)  
the balance of 33.3 percent of the Restricted Shares shall be forfeited.

 

2



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything contained herein to the contrary, the Committee
shall have the right to cancel all or any portion of any outstanding
restrictions prior to the expiration of such restrictions with respect to any or
all of the Restricted Shares on such terms and conditions as the Committee may,
in writing, deem appropriate.
(c) For purposes of this Agreement, the following term shall have the indicated
meaning:
Change in Control: The term “Change in Control” means (i) a determination by the
Committee that any person or group (as defined in Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) has
become the direct or indirect beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of more than 50 percent of the Voting Stock of the Company;
(ii) the Company is merged or amalgamated with or into or consolidated with
another corporation and, immediately after giving effect to the merger,
amalgamation or consolidation, less than 50 percent of the outstanding voting
securities entitled to vote generally in the election of directors or persons
who serve similar functions of the surviving or resulting entity are then
beneficially owned (within the meaning of Rule 13d-3 under the Exchange Act) in
the aggregate by (x) the members of the Company immediately prior to such
merger, amalgamation or consolidation, or (y) if a record date has been set to
determine the members of the Company entitled to vote on such merger,
amalgamation or consolidation, the members of the Company as of such record
date; (iii) the Company either individually or in conjunction with one or more
subsidiaries of the Company, sells, conveys, transfers or leases, or the
subsidiaries of the Company sell, convey, transfer or lease, all or
substantially all of the property of the Company and the subsidiaries of the
Company, taken as a whole (either in one transaction or a series of related
transactions), including Capital Stock of the subsidiaries of the Company, to
any Person (other than a Wholly Owned Subsidiary); (iv) the liquidation or
dissolution of the Company; or (v) the first day on which a majority of the
individuals who constitute the board of directors of the Company are not
Continuing Directors. For purposes of this definition, “Voting Stock” means,
with respect to any Person, securities of any class or classes of Capital Stock
in such Person entitling the holders thereof (whether at all times or at the
times that such class of Capital Stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors (or comparable body) of such Person; “Person” means any individual,
corporation, limited liability company, partnership, joint venture, joint stock
company, unincorporated organization or government or any agency or political
subdivision thereof; “Capital Stock” in any Person means any and all shares,
interests, participations or other equivalents in the equity interest (however
designated) in such Person and any rights (other than debt securities
convertible into an equity interest), warrants or options to acquire an equity
interest in such Person; “Wholly Owned Subsidiary” means any subsidiary of the
Company of which 100 percent of the total Voting Stock (other than directors’
qualifying shares) is at the time owned by the Company, either directly or
indirectly through ownership of one or more subsidiaries of the Company; and
“Continuing Director” means an individual who (A) is a member of the board of
directors of the Company and (B) either (I) was a member of the board of
directors of the Company on the Effective Date or (II) whose nomination for
election or election to the board of directors of the Company was approved by a
vote of at least 66-2/3 percent of the Continuing Directors who were members of
the board of directors of the Company at the time of such nomination or
election. Notwithstanding the foregoing, or anything to the contrary set forth
herein, a transaction will not be considered to be a Change in

 

3



--------------------------------------------------------------------------------



 



Control if (i) the Company becomes a direct or indirect wholly owned subsidiary
of a holding company and (ii) (A) immediately following that transaction, the
then outstanding shares of common stock (or equivalent security) of such holding
company and the combined voting power of the then outstanding voting securities
of such holding company entitled to vote generally in the election of directors
is then beneficially owned, directly or indirectly, by all or substantially all
the individuals and entities who were the beneficial owners, respectively, of
the outstanding Voting Stock and outstanding voting securities of the Company
immediately prior to such transaction in substantially the same proportion as
their ownership, immediately prior to such transaction, of the outstanding
Voting Stock and outstanding voting securities of the Company, as the case may
be, or (B) the shares of outstanding voting securities of the Company
outstanding immediately prior to such transaction constitute, or are converted
into or exchanged for, a majority of the outstanding voting securities of such
holding company immediately after giving effect to such transaction.
4. Escrow Agreement. In accordance with Section 20(b) of the Plan, the Committee
has approved the form of Escrow Agreement and prescribed its use hereunder in
order to enforce the restrictions, terms and conditions applicable to the
Restricted Shares.
5. Rights as Member. Upon the issuance of a certificate or certificates
representing the Restricted Shares to Employee, Employee shall become the owner
thereof for all purposes and shall have all rights as a member of the Company,
including, without limitation, voting rights and the right to receive dividends
and distributions, with respect to the Restricted Shares, subject to the
forfeiture provisions hereof and the following provisions of this Section 5. If
the Company shall pay or declare a dividend or make a distribution of any kind,
whether due to a reorganization, recapitalization or otherwise, with respect to
the Ordinary Shares constituting the Restricted Shares, then the Company shall
pay or make such dividend or other distribution with respect to the Restricted
Shares.
6. Agreements Regarding Withholding Taxes.
(a) Employee may elect, within 30 days of the Effective Date and on notice to
the Company, to realize income for United States federal income tax purposes
equal to the Fair Market Value of the Restricted Shares on the date of award,
which shall be the Effective Date. In such event, Employee shall make
arrangements satisfactory to the Committee to pay in the year of such award any
United States federal, state or local taxes required to be withheld with respect
to such shares. If Employee fails to make such payments, the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct in
the year of such award any United States federal, state or local taxes of any
kind required by law to be withheld with respect to such Ordinary Shares.
(b) (i) No later than the date of the lapse of the restrictions on any of the
Restricted Shares set forth herein, Employee will make arrangements satisfactory
to the Committee regarding payment of any United States federal, state or local
taxes (or foreign taxes) of any kind required by law to be withheld with respect
to the Restricted Shares with respect to which such restrictions have lapsed.

 

4



--------------------------------------------------------------------------------



 



(ii) (A) Unless and until the Committee shall determine otherwise and provide
notice to Employee in accordance with Section 6(b)(ii)(B) of this Agreement,
Employee shall satisfy the obligation of Employee under Section 6(b)(i) of this
Agreement by delivery to the Company or its Affiliates of Restricted Shares to
which Employee shall be entitled upon the vesting thereof, valued at the Fair
Market Value of such shares at the time of such delivery to the Company or its
Affiliates.
(B) The Committee may determine, after the Effective Date and on notice to the
Employee, to authorize one or more arrangements (in addition to the arrangement
prescribed in Section 6(b)(ii)(A) of this Agreement) satisfactory to the
Committee for Employee to satisfy the obligation of Employee under
Section 6(b)(i) of this Agreement.
(iii) If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 6(b)(i) of this Agreement, then the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct from
any payments of any kind otherwise due to Employee any United States federal,
state or local taxes (or foreign taxes) of any kind required by law to be
withheld with respect to the Restricted Shares with respect to which the
restrictions set forth herein have lapsed.
7. Non-Assignability. The Award is not assignable or transferable by Employee.
8. Capital Adjustments. If any of the following events shall occur at any time
while the Award is outstanding and any Restricted Shares have not either become
vested or been forfeited, the following adjustments shall be made in the number
of Ordinary Shares then constituting the Restricted Shares under the Award, as
determined appropriate by the Committee:
(a) Share Dividend or Split; Combination. If the Company pays a dividend on its
outstanding Ordinary Shares in Ordinary Shares or subdivides its outstanding
Ordinary Shares into a greater number of Ordinary Shares, the number of Ordinary
Shares then subject to the Award shall be proportionately increased. Conversely,
if the outstanding Ordinary Shares are combined into a smaller number of
Ordinary Shares, the number of Ordinary Shares then subject to the Award shall
be proportionately reduced. An adjustment made pursuant to this Section 8(a)
shall become effective as of the record date in the case of a dividend and shall
become effective immediately after the effective date in the case of a
subdivision or combination.
(b) Recapitalization or Reorganization. In case of any recapitalization or
reclassification of the Ordinary Shares, or any merger, amalgamation or
consolidation of the Company with or into one or more other corporations, or any
sale of all or substantially all the assets of the Company, as a result of which
the holders of the Ordinary Shares receive other stock, securities or property
in lieu of or in addition to, but on account of, their Ordinary Shares, the
Company shall make or cause to be made lawful and adequate provision whereby,
upon the vesting of the Award after the record date for the determination of the
holders of Ordinary Shares entitled to receive such other stock, securities or
property, the Employee shall receive, in addition to or in lieu of the Ordinary
Shares with respect to which the Award has vested, the shares of stock,
securities or other property which would have been allocable to such Ordinary
Shares had the Award vested immediately prior to such record date. The
subdivision or combination of Ordinary Shares at any time outstanding into a
greater or smaller number of Ordinary Shares shall not be deemed to be a
recapitalization or reclassification of the Ordinary Shares for the purposes of
this Section 8(b).

 

5



--------------------------------------------------------------------------------



 



9. Legend. Each certificate representing Restricted Shares shall conspicuously
set forth on the face or back thereof, in addition to any legends required by
applicable law or other agreement, a legend in substantially the following form:
THE ORDINARY SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO
THE TERMS OF THE NOBLE CORPORATION 1991 STOCK OPTION AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED
                    , 200     . A COPY OF SUCH PLAN AND AGREEMENT IS ON FILE IN
THE OFFICES OF THE CORPORATION.
10. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. By execution of this Agreement, Employee agrees that the Award and the
Restricted Shares shall be governed by and subject to all applicable provisions
of the Plan. This Agreement is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Agreement.
11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by Federal law of the United States or by the laws of the Cayman
Islands.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
13. Entire Agreement; Amendment. This Agreement, together with any Schedules and
Exhibits and any other writings referred to herein or delivered pursuant hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
hereof. To the fullest extent provided by applicable law, this Agreement may be
amended, modified and supplemented by mutual consent of the parties hereto at
any time, with respect to any of the terms contained herein, in such manner as
may be agreed upon in writing by such parties.

 

6



--------------------------------------------------------------------------------



 



14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-276-6316
With a copy to:
Chairman of Compensation Committee
c/o Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Fax: 281-276-6316
(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Employee’s signature below
Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
15. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
16. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.
17. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
18. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

7



--------------------------------------------------------------------------------



 



19. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

            NOBLE CORPORATION
      By:   /s/ Julie J. Robertson       Name:   Julie J. Robertson       
Title:   Executive Vice President and
Corporate Secretary   

         
Address and fax number, if any:
       
 
  Name of Employee: «First_Name» «MI» «Last_Name»    

13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Fax: 281-276-6316

 

8



--------------------------------------------------------------------------------



 



SCHEDULE I
NOBLE CORPORATION
PERFORMANCE MEASURES FOR THE                      PERFORMANCE CYCLE
AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK
The Committee has determined that the following restricted period and
performance measures shall be applicable to the Award of Restricted Shares
represented hereby:
1. Restricted Period. The restricted period for the Restricted Shares shall
extend from the Effective Date of the Award through December 31, 20 _____, and
thereafter until such time as vesting or forfeiture of the Restricted Shares is
confirmed, as determined by the Committee, based on achievement of the
performance measures specified in paragraph 2 below.
2. FOLLOWING WILL BE CHANGED BY COMPANY FOR NEW CYCLE Performance Measures. The
performance measure used to determine the extent of vesting of the Restricted
Shares is the cumulative total member (shareholder) return (“TSR”) for the
Ordinary Shares of the Company for the three year period beginning on the first
NYSE trading day of 2008 and ending on the last NYSE trading day of 2010 (the
“Performance Cycle”). Fifty Percent (50%) of the award will be earned/vested
based on the Company’s TSR performance relative to the companies within the Dow
Jones U.S. Oil Equipment & Services Index (the “Index”) and fifty percent (50%)
of the award will be earned/vested based on the Company’s TSR performance
relative to a specific competitor group composed of seven drilling companies
(the “Competitor Group”). The seven drilling companies comprising the Competitor
Group are Diamond Offshore Drilling, Inc., ENSCO International Inc., Helmerich &
Payne, Inc., Nabors Industries, Ltd., Pride International, Inc., Rowan
Companies, Inc. and Transocean, Inc.
TSR for the Performance Cycle shall be defined and calculated as follows, where
“Beginning Price” is the closing price on the first NYSE trading day of 2008 and
“Ending Price” is the closing price on the last NYSE trading day of 2010, in
each case as applied to the applicable equity security:
TSR = (Ending Price – Beginning Price + dividends per share paid*)
Beginning Price

      *  
Stock dividends paid in securities rather than cash in which there is a
distribution of less than 25 percent of the outstanding shares (as calculated
prior to the distribution) shall be treated as cash for purposes of this
calculation.

The companies comprising the Index on the last NYSE trading day of the
Performance Cycle shall be the companies used in the comparison for determining
the Company’s percentile rank relative to the companies in the Index. Any
company in the Index on the last NYSE trading date of the Performance Cycle that
entered the Index after the first NYSE trading date of the Performance Cycle
will, for the purpose of calculating the TSR of the companies in the Index, be
added into the Index only as of the time such company entered the Index. For
example, if a company enters the Index on March 30, 2009 and is in the Index on
December 31, 2010, the entering company’s performance for comparison purposes
relative to the Company and the other companies in the Index will be included
only from March 30, 2009.

 

I-1



--------------------------------------------------------------------------------



 



The companies comprising the Competitor Group on the last NYSE trading day of
the Performance Cycle shall be the companies used in the comparison for
determining the Competitor Group performance measurement. If a Competitor Group
company’s common equity security is no longer publicly traded on the last NYSE
trading day of the Performance Cycle, then an appropriate proportionate
adjustment will be effected over the remaining number of companies in the
Competitor Group in making the determination of the Competitor Group measure;
provided, however, that if the number of companies comprising the Competitor
Group on the last NYSE trading day of the Performance Cycle is less than five,
then, notwithstanding anything contained herein to the contrary, one hundred
percent (100%) of the award will be based on performance relative to the
companies in the Index, determined as described above, and the Competitor Group
performance measure shall be inapplicable and not used in determining the
overall performance measure for vesting. Any proportionate adjustment to the
Competitor Group vesting schedule will be made on the following basis with
interpolation between these values:

          Percentile Rank   Vesting Applicable  
100
    100.0%  
75
    67.7%  
50
    42.7%  
35
    25.0%  
<35
    0.0%  

Notwithstanding anything contained herein to the contrary, the Company must have
positive TSR for the Performance Cycle for any of the Restricted Shares to vest.
The number of the Restricted Shares vesting, if at all, over the Performance
Cycle shall be determined in accordance with the vesting matrix set forth on
Annex I to this Schedule I.
3. Administrative Matters. The Committee shall confirm the vesting or forfeiture
of the Restricted Shares as soon as reasonably practicable after the completion
of the Performance Cycle and, in any event, within two months after the
calculation of the TSR for the Ordinary Shares and the Index. Employee shall be
given notice of the confirmation of vesting of all or part of the Restricted
Shares.

 

I-2



--------------------------------------------------------------------------------



 



ANNEX I TO SCHEDULE I
                     Performance Cycle
Performance-Vested Restricted Stock Performance Vesting Matrix
Index Performance Matrix
                     Performance Cycle
Performance-Vested Restricted Stock Performance Vesting Schedule

                                      Percentage of     Percentage of   TSR For
Ordinary Shares of the Company     the Target     Restricted Shares   Relative
to the Index     Vesting     Vesting   Percentile                  
90 and greater
  (maximum)     150 %     100.0 %
85
            133 %     88.7 %
80
            117 %     78.0 %
75
  (target)     100 %     66.7 %
70
            93 %     62.0 %
65
            86 %     57.3 %
60
            79 %     52.7 %
55
            71 %     47.3 %
50
            64 %     42.7 %
45
            57 %     38.0 %
40
  (threshold)     50 %     33.3 %
Below 40
            0 %     0 %

Competitor Group Performance Matrix (based on the number of companies in the
Competitor Group on the date of this Agreement):
                     Performance Cycle
Performance-Vested Restricted Stock Performance Vesting Schedule

                                      Percentage of     Percentage of   TSR For
Ordinary Shares of the Company     the Target     Restricted Shares   Relative
to the Index     Vesting     Vesting   Percentile                  
100
  (maximum)     150.0 %     100.0 %
87.5
            141.6 %     94.4 %
75
  (target)     102.0 %     67.7 %
62.5
            82.1 %     54.7 %
50
            63.8 %     42.7 %
37.5
  (threshold)     42.0 %     28.0 %
Below 35
            0 %     0 %

Values between those listed will be interpolated.

 

I-3



--------------------------------------------------------------------------------



 



EXHIBIT A
NOBLE CORPORATION
ESCROW AGREEMENT
FOR PERFORMANCE-VESTED RESTRICTED STOCK AWARD
THIS ESCROW AGREEMENT, made as of the                      day of
                    , by and among Noble Corporation, a Cayman Islands exempted
company limited by shares (the “Company”), «First_Name» «MI» «Last_Name»
(“Employee”), and the Company, as escrow agent (the “Escrow Agent”), pursuant to
a Performance Restricted Stock Agreement dated of even date herewith (the
“Restricted Stock Agreement”) between the Company and Employee;
W I T N E S S E T H:
WHEREAS, the Company and Employee desire the Escrow Agent to serve as Escrow
Agent for the Deposit Shares (as hereinafter defined) as contemplated by
Section 1 of the Restricted Stock Agreement, and the Escrow Agent is willing to
serve as Escrow Agent pursuant to the provisions hereof; and
WHEREAS, the Restricted Stock Agreement requires that an Escrow Agreement in the
form hereof be entered into by the parties hereto;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Defined Terms. Each capitalized term used herein and not otherwise defined
shall have the meaning accorded thereto in the Restricted Stock Agreement.
2. Deposit of Shares. In order to enforce the restrictions, terms and
conditions, including forfeiture, applicable to the Award of Restricted Shares
to Employee pursuant to the Restricted Stock Agreement, concurrent with the
signing of the Restricted Stock Agreement, Employee has deposited or caused to
be deposited with the Escrow Agent the Restricted Shares, together with stock
powers duly endorsed in blank by Employee. The shares so deposited with the
Escrow Agent and such stock powers are referred to herein collectively as the
“Deposit Shares.” The Deposit Shares shall be registered in the name of
Employee.
3. Term. The Deposit Shares shall be held by the Escrow Agent in accordance with
the terms of this Agreement from the date of deposit until the Deposit Shares
have been disposed of by Escrow Agent in accordance with this Agreement.

 

A-1



--------------------------------------------------------------------------------



 



4. Disposition of the Deposit Shares.
(a) Upon receipt by the Escrow Agent at any time of joint written instructions
from the Committee and Employee, the Escrow Agent will deliver the Deposit
Shares in accordance with such instructions.
(b) Upon receipt by Escrow Agent of the Committee’s notice that (i) a number of
the Restricted Shares specified in such notice has become vested in Employee
(the “Vested Shares”) and a number of the Restricted Shares specified in such
notice has been forfeited by Employee (the “Forfeited Shares”), (ii) Employee is
entitled to delivery of the Vested Shares pursuant to the Restricted Stock
Agreement and the Company is entitled to delivery of the Forfeited Shares
pursuant to the Restricted Stock Agreement and (iii) the certificate
representing the Deposit Shares, together with the stock powers duly endorsed in
blank by Employee, should be delivered to the Company, Escrow Agent shall
promptly deliver the certificate representing the Deposit Shares and such stock
powers to the Company. The Company shall then cause a new certificate
representing the number of Vested Shares (with cash in lieu of any fractional
share) not required to satisfy the payment of any tax withholding obligation of
Employee under the Restricted Stock Agreement to be delivered to Employee and
any Forfeited Shares to be delivered to the Company for cancellation.
(c) The Escrow Agent shall not be required to inquire or make any investigation
beyond the bounds of this Escrow Agreement in delivering all or any of the
Deposit Shares.
5. Certain Agreements of the Company and Employee.
(a) The Company agrees with Employee to give the Escrow Agent prompt notice in
accordance with Section 4(b) of this Escrow Agreement in the event of vesting of
all or any of the Deposit Shares pursuant to the Restricted Stock Agreement.
(b) Employee acknowledges (i) that the disposition of the Deposit Shares
pursuant to Section 4(b) of this Escrow Agreement may be made upon the
unilateral action of the Committee, (ii) that even in the event Employee
disagrees with the Committee’s notice or makes objection to the Escrow Agent
with respect thereto, the Escrow Agent shall nevertheless be required to dispose
of the Deposit Shares in accordance with the Committee’s notice and (iii) that
any claim or remedy with respect to any dispute Employee has concerning the
delivery of all or any of the Deposit Shares to the Company pursuant to this
Escrow Agreement or otherwise concerning the Restricted Stock Agreement shall be
raised only against the Company so long as the Escrow Agent acts in good faith.
(c) The Company and Employee hereby jointly and severally agree to indemnify,
defend and hold harmless the Escrow Agent from and against any and all losses,
damages, liabilities and expenses that may be incurred by the Escrow Agent
arising out of or in connection with its performance of its duties as Escrow
Agent hereunder in accordance with the terms hereof, including any legal costs
and expenses of defending itself against any claims or liabilities, including,
without limitation, its good faith disbursement of Deposit Shares pursuant to
this Escrow Agreement.

 

A-2



--------------------------------------------------------------------------------



 



6. Escrow Agent.
(a) The Escrow Agent shall not be required to use its own funds in the
performance of any of its duties, or in the exercise of any of its rights or
powers, with respect to the Deposit Shares.
(b) The Escrow Agent may confer with its counsel with respect to any question
relating to its duties or responsibilities hereunder and it shall not be liable
for any act done or omitted by it in good faith on advice of counsel. It shall
be protected in acting upon any certificate, statement, request, consent,
agreement or other instrument whatsoever (not only as to its due execution or
the validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which it shall in good faith
believe to be valid and to have been signed or presented by a proper person or
persons. The Escrow Agent shall not be bound by any notice of a claim, or demand
with respect thereto, or any waiver, modification, amendment, termination or
rescission of this Escrow Agreement, unless in writing received by it, and if
the duties of the Escrow Agent herein are affected, unless it shall have given
its prior written consent thereto. The Escrow Agent shall not be liable or
responsible for anything done or omitted to be done by it in good faith, it
being understood that its liability hereunder shall be limited solely to gross
negligence or willful misconduct on its part.
7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-276-6316
With a copy to:
Chairman of Compensation Committee
c/o Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Fax: 281-276-6316
(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Employee’s signature on the Restricted Stock Agreement

 

A-3



--------------------------------------------------------------------------------



 



(c) If to the Escrow Agent, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Escrow — Restricted Stock Award
Fax: 281-276-6316
Any party may at any time give to the others notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
8. Assignment; Binding Effect. This Escrow Agreement is not assignable by the
Escrow Agent and shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, personal representatives, successors and
permitted assigns.
9. Governing Law. This Escrow Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by Federal law of the United States or by the laws of the Cayman
Islands.
10. Termination. This Escrow Agreement shall be terminated only upon the
delivery of all the Deposit Shares either to Employee as Vested Shares or to the
Company as Forfeited Shares, as the case may be, in accordance with the
provisions hereof.

 

A-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first above written.

            NOBLE CORPORATION
      By:   /s/ Julie J. Robertson         Name:   Julie J. Robertson       
Title:   Executive Vice President and
Corporate Secretary            Name of Employee: «First_Name» «MI» «Last_Name» 
          NOBLE CORPORATION,
as Escrow Agent
      By:   /s/ Julie J. Robertson         Name:   Julie J. Robertson       
Title:   Executive Vice President and
Corporate Secretary   

 

A-5